Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                          November 3, 2020
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                                 No. 50415-4-II

                                Respondent,

         v.

 ROBERT DESHAWN GROTT,                                       UNPUBLISHED OPINION
                                                           AFTER REMAND FROM THE
                                Appellant.                WASHINGTON SUPREME COURT

       WORSWICK, J. — Robert Grott appealed his convictions for second degree murder of

Julian Thomas and seven counts of first degree assault. In our first decision, State v. Grott, we

held that Grott’s convictions were supported by substantial evidence, but that the trial court erred

by giving a first aggressor jury instruction. No. 50415-4-II, slip op at 1 (Wash. Ct. App. March

5, 2019) (unpublished) https://www.courts.wa.gov/opinions/pdf/504154.pdf. Our Supreme

Court held that the trial court did not err by giving such an instruction and remanded to this court

to consider Grott’s remaining arguments.

       We now hold that (1) the trial court did not err when it excluded the statement Grott

made about the day of the incident to his testifying expert, Dr. Kevin Moore; (2) the trial court

properly instructed the jury on self-defense to assault; (3) the trial court was not required to give

a unanimity jury instruction related to assault; (4) Grott cannot show that the prosecutor

committed misconduct during oral arguments, or that any potential misconduct prejudiced him;

(5) the trial court did not err by refusing to run the firearm enhancement sentences concurrently;

(6) Grott did not receive ineffective assistance of counsel; and (7) Grott raises no reversible
No. 50415-4-II


issues in his Statement of Additional Grounds (SAG) for Review. However, Grott also argues,

and the State concedes, that the trial court erred by requiring him to pay a criminal filing fee and

interest on nonrestitution legal financial obligations (LFOs).1

       Consequently, we affirm Grott’s convictions, but remand to the trial court to strike

provisions in his judgment and sentence requiring him to pay the criminal filing fee and interest

on nonrestitution LFOs.

                                              FACTS

A.     BACKGROUND

       Grott enlisted in the Marines and was deployed to Afghanistan. In 2012, after leaving the

Marines with an honorable discharge, he returned home to California. Grott’s family reported

that he had changed after being in Afghanistan.

       Sometime in 2015, after suffering traumatic events in California, Grott moved to Tacoma

and lived with his brother and two cousins. Grott’s cousins were friends with Thomas who

would spend time at Grott’s house.

       In August 2015, Grott’s handgun was stolen, and Grott believed that Thomas had stolen

it. On October 31, 2015, Grott had an argument with Thomas, which ended with Thomas

shooting Grott’s front door, nearly hitting Grott in the head. Thomas continued threatening to

kill Grott in the subsequent months. After the October 2015 shooting, Grott experienced a



1
 In a footnote to its decision, our Supreme Court remanded for our possible consideration of an
additional issue neither raised nor briefed by the parties. State v. Grott, 195 Wnd.2d 256, 264 n
1, 458 P.3d 750, 756 (2020). We decline to address this matter for the first time on remand.
Should he choose to do so, Grott may raise this issue in a personal restraint petition. RAP at
16.4.



                                                  2
No. 50415-4-II


significant increase in anxiety and exhibited a heightened level of vigilance, often inspecting his

house for potential threats. He also started carrying a gun. Grott became isolated and paranoid.

Grott confided in a family member that he was hurting and afraid of someone, and that his life

was in danger.

B.     THE SHOOTING

       On February 1, 2016, Grott rode his skateboard past an AM/PM gas station. There were

several people in the parking lot and in the convenience store associated with the gas station.

From the street, Grott saw Thomas parked in the AM/PM parking lot. Thomas was in his car

talking to a friend, Petra Smith. Grott, who was lawfully carrying a firearm, began firing his

weapon toward Thomas, and continued to fire as he walked closer. Grott fired 48 rounds, killing

Thomas who was facing Grott at the time of the shooting. In the course of the shooting, bullets

from Grott’s gun shattered the window of the AM/PM store. Thomas died at the scene; no one

else was injured. Police officers found a firearm under Thomas’s body.

       After the shooting, Grott returned to his home. Shortly after, Grott learned about threats

to his life, so Grott and his brother drove to California where Grott turned himself in.

       The State charged Grott with first degree murder of Thomas, and seven counts of first

degree assault of the bystanders of the shooting, namely Smith, Tannisha McCollum, Jeanette

Basher, Robin Lyons, Shawn Chargualaf, Debora Green, and Karmanita Vaca. Each charge also

carried an allegation that Grott was armed with a firearm.




                                                 3
No. 50415-4-II


C.     TRIAL

       At trial, Grott presented two affirmative defenses: diminished capacity based on post-

traumatic stress disorder (PTSD) and self-defense. Grott presented Dr. Kevin Moore as an

expert witness in support of his diminished capacity defense. Grott did not testify.

       1. Dr. Moore

       Dr. Moore a psychiatrist, retired from the military, had several years of experience

treating marines and combat veterans. Dr. Moore examined Grott, who made statements about

the shooting to Dr. Moore. Dr. Moore diagnosed Grott with PTSD. The court and counsel

conducted voir dire of Dr. Moore prior to his testimony to discuss his opinions and his report.

       The State moved to exclude Dr. Moore’s testimony that Grott told him that Grott and

Thomas “locked eyes”2 before the shooting because the statements were hearsay. The State

sought to prevent Grott from admitting his own statements through Dr. Moore, arguing that it

would have no opportunity for cross-examination on the subject, and that Grott could then use

those admitted statements as support for his self-defense theory. Grott argued that this statement


2
 Dr. Moore’s report is not in our record on appeal. However, the State’s motion in limine
quoted the following from Dr. Moore’s report:

                When Grott “locked eyes” with Thomas on 1 February 2016, Grott was
       fearful that Thomas was going to kill him as he had repeatedly threatened. After
       three months of repeated homicidal threats by Thomas, he reacted in self-defense
       by unholstering his handgun when he saw Thomas bend over in an apparent move
       to retrieve something from his car. Trained as a Marine, Grott drew and fired the
       pistol he carried. The pistol was registered, and he had obtained a permit for
       concealed carry after he became increasingly concerned for his safety and that of
       his family.

Clerk’s Papers (CP) at 749.




                                                4
No. 50415-4-II


was admissible because it was reasonably pertinent to Dr. Moore’s diagnosis of PTSD under

Evidence Rule (ER) 803(a)(4).3,4

       After extensive discussion, the trial court ruled that Dr. Moore could not testify to Grott’s

statement that he and Thomas locked eyes immediately before the shooting, concluding that it

was hearsay. The trial court permitted Dr. Moore to testify to Grott’s “other statements of

patient history” because they were “reasonably pertinent for diagnosis and treatment.” 15

Verbatim Report of Proceedings (VRP) at 1876-77. The trial court ruled that Dr. Moore could

testify about the history that Grott provided, as well as his evaluation, his diagnosis of Grott, and

his opinions. The trial court noted that Dr. Moore “certainly can say that somebody in Mr.

Grott’s circumstances would see as threatening some things that [other people] might not see as

threatening.” 15 VRP at 1867.

       Dr. Moore testified that he and Grott discussed Grott’s childhood, military service,

experiences after the military, issues with Thomas, the incident on October 31, 2015, the events

between October 31, 2015 and February 1, 2016, and the incident on February 1. Dr. Moore

testified that PTSD would likely result in someone over-perceiving or focusing on potential

threats in the environment, affecting how they interpret others’ actions. When asked about

Grott’s understanding of the risk of harm on February 1, Dr. Moore testified, “I don’t think that




3
 ER 803(a)(4) provides that “[s]tatements made for purposes of medical diagnosis or treatment
and describing medical history, or past or present symptoms, pain, or sensations, or the inception
or general character of the cause or external source thereof insofar as reasonably pertinent to
diagnosis or treatment” are not excluded by the hearsay rule.
4
  Grott did not argue that the statement was admissible under ER 702 or ER 703, which relate to
statements that form the bases of expert opinion.


                                                  5
No. 50415-4-II


Mr. Grott felt that he had any other alternative but to defend himself.” 15 VRP at 1965. Dr.

Moore testified that Grott’s ability to premeditate was impaired.

       2. Other Testimony

       Over thirty witnesses testified about the shooting, the subsequent investigation, and

Grott’s history. All but one alleged victim of first degree assault testified.

       A retired marine testified that Grott’s shooting was in accordance with “suppression fire

and maneuver” tactics and his marine training.5 16 VRP at 2061. He further testified that

marines are trained to respond to a threat to their life by engaging in suppression fire and

maneuver tactics. He explained that suppression fire and maneuver is both a defensive and

offensive maneuver, designed to give the marine the best chance of survival.

       Grott’s cousin testified that Thomas had told him that when he (Thomas) sees Grott, “it’s

either him or me.” 14 VRP at 1842. Grott’s cousin testified that before the shooting, he had

conveyed Thomas’s threat to Grott. He also testified that he took Thomas’s threat seriously

because he knew Thomas’s reputation, and that “[Thomas] is gang-affiliated, and I know exactly

what [he] does.” 14 VRP at 1842. Grott’s cousin reported being “[v]ery afraid” for Grott. 14

VRP at 1842.




5
  Testimony at trial established that “[s]uppression fire and maneuver” describes “laying down a
maximum rate of fire towards [a] target to keep their head down, and you maneuver to it to
destroy it,” the goal being “to pin [the target] down and not be able to look up or have a chance
to fire back at you.” 16 VRP at 2053-54. Marines are trained in this tactic to provide “the best
chance of survival.” 16 VRP at 2062.



                                                  6
No. 50415-4-II


        3. Jury Instructions

        The jury was instructed on first degree murder, and the inferior degree offense of second

degree murder. The trial court also instructed the jury on assault, including the common law

definition of assault. Specifically, it instructed:

        An assault is an intentional shooting of another person, with unlawful force, that is
        harmful or offensive regardless of whether any physical injury is done to the person.
        A shooting is offensive if the shooting would offend an ordinary person who is not
        unduly sensitive.

        An assault is also an act, with unlawful force, done with intent to inflict bodily
        injury upon another, tending but failing to accomplish it and accompanied with the
        apparent present ability to inflict the bodily injury if not prevented. It is not
        necessary that bodily injury be inflicted.

        An assault is also an act, with unlawful force, done with the intent to create in
        another apprehension and fear of bodily injury, and which in fact creates in another
        a reasonable apprehension and imminent fear of bodily injury even though the actor
        did not actually intend to inflict bodily injury.6

CP at 1018 (Jury Instruction 22).

        Regarding the seven counts of assault, the trial court instructed the jury that to convict

Grott of each of the seven counts of first degree assault, it had to find that the State proved

beyond a reasonable doubt that Grott assaulted the named victim, with a firearm, and that Grott

“acted with intent to inflict great bodily harm.” CP at 1022-28 (Jury Instructions 26-32).

        Grott proposed the following jury instruction for self-defense regarding first degree

murder, citing 11 Washington Practice: Washington Pattern Jury Instructions: Criminal 17.02

(4th ed. 2016) (WPIC):



6
 The trial court’s jury instruction is substantially consistent with approved common law
definition of assault. See State v. Smith, 159 Wn.2d 778, 781, 154 P.3d 873 (2007); State v.
Stevens, 158 Wn.2d 304, 310-11, 143 P.3d 817 (2006).


                                                      7
No. 50415-4-II


              It is a defense to a charge of Murder in the First Degree that the force used
       was lawful as defined in this instruction.

               ....

              The person using the force may employ such force and means as a
       reasonably prudent person would use under the same or similar conditions as they
       appeared to the person, taking into consideration all of the facts and circumstances
       known to the person at the time of and prior to the incident.

CP at 770. The trial court did not give Grott’s proposed self-defense instruction. The trial court

instead gave WPIC 16.02 for self-defense as defense to murder, and WPIC 17.02 for self-defense

as defense to assault.7 Grott did not take exception to the court’s jury instructions or the court’s

failure to give his proposed self-defense instruction. The trial court instructed the jury that:

               It is a defense to a charge of murder or manslaughter that the homicide was
       justifiable as defined in this instruction.

               ....

               3) the slayer employed such force and means as a reasonably prudent person
       would use under the same or similar conditions as they reasonably appeared to the
       person, taking into consideration all of the facts and circumstances as they appeared
       to him, at the time of and prior to the incident.

CP at 1029 (Jury Instruction 33).

                It is a defense to a charge of assault that the force used was lawful as defined
       in this instruction.

               ....

              The person using the force may employ such force and means as a
       reasonably prudent person would use under the same or similar conditions as they
       appeared to the person, taking into consideration all of the facts and circumstances
       known to the person at the time of the incident.


7
 The trial court’s instructions for defense to murder and defense to assault mirror WPIC 16.02
and WPIC 17.02, respectively.



                                                  8
No. 50415-4-II


CP at 1030 (Jury Instruction 34).

       4. Closing Arguments

       In closing argument, the State argued:

       On February 1st, 2016, the defendant assaulted Petra Smith or Karmenita or
       Deborah or Jeanette. The assault was committed with a firearm. The defendant
       acted with intent to inflict great bodily harm, and the acts occurred in the state of
       Washington. There is really not a doubt about any of this.

18 VRP at 2234.

              [Grott] walked out past the fence, here, and out—around the building next
       door. What did he leave behind? He left Julian behind, dead. He left scores of
       people in that AM/PM terrified. Did he stick around to tell the police why he did
       what he did? No. He left.

               ....

                He sits in that house until his brother comes home, and they formulate a
       plan. They decide, we are going to California. We are afraid of retaliation. Really?
       Afraid of retaliation. Twenty cops at the house next door. You are afraid of
       retaliation? You walk up to them and say, by the way . . . he doesn’t tell his brother
       what he did. His brother figures it [out] halfway down to California. You know
       that he knew what he did was wrong by how he behaved. Someone acting in self-
       defense doesn’t behave that way. He flees all of the way to California.

18 VRP at 2232-33. In discussing assault, the State argued:

               What’s an “assault”? An intentional shooting of another person with
       unlawful force. An act with unlawful force done with the intent to inflict bodily
       injury even though bodily injury doesn’t have to be inflicted. Finally, an assault
       that creates apprehension or fear.

                In other words, if you shoot somebody and hit them, you have assaulted
       them. If you shoot at somebody trying to hit them and you miss, you have assaulted
       them. If you shoot at somebody to scare them and they feel fear, you have assaulted
       them. If you think about this in reasonable everyday terms, if somebody shot at
       you, it really wouldn’t matter whether or not they intended to hit you or not. That
       is your level of fear. You would feel the harm. The harm is your fear.

               What we have in a situation like this—let me—it is what’s referred to as
       transferred intent. If the person—the court is giving you this instruction. It’s


                                                 9
No. 50415-4-II


       Instruction 25. If the person acts with intent to kill or assault another, but the act
       harms a third person, the actor is deemed to have acted with intent to assault the
       third person. That kind of makes perfect sense.

18 VRP at 2234-35. The State also argued:

               You have an instruction regarding self-defense. Now, on the surface, that
       seems pretty out there, but it is your duty to look at that instruction, and it is the
       State’s burden to prove beyond a reasonable doubt that the defendant did not act in
       self-defense. We are going to go through it.

               Self-defense requires that the defendant reasonably believed Julian Thomas
       intended to inflict death or great personal injury and that he reasonably believed
       that there was imminent danger of such harm being accomplished. There is no
       evidence—no evidence—that Julian presented an imminent danger. Imminent
       being right now, today, right at this moment, in the next two moments. There is no
       evidence of it. Absent evidence of it, you can’t speculate. Julian—he had a gun in
       the car, so he may have been about to pull out the gun. There is no evidence that
       Julian presented an imminent danger.

               I will grant you that the defendant may have thought he was—intended to
       inflict death or great personal injury at some point in the future. He may have
       thought it. You don’t get to go over to somebody who you think might kill you at
       some point in the future and kill them. There are a lot of people who live in fear of
       somebody. Maybe it is an ex-spouse. Maybe it is an ex-coworker. Maybe it’s just
       a neighbor. They don’t get to go over to their house and kill them.

               The fear has to be that the danger is imminent. You fear this person, and
       they’re about to do something to you right now. There is no evidence Julian even
       knew that the defendant was there. How can he present an imminent danger if he
       doesn’t even know that the defendant is present? There is no evidence that the
       defendant saw Julian do anything threatening. There is nothing that tells us that the
       defendant even believed he had to act in self-defense.

               We need to conclude whether or not self-defense is appropriate based on
       the evidence, not on what we would like to speculate. Absent somebody explaining
       to us that the defendant—absent—there is no evidence that the defendant believed
       self-defense was necessary. Let’s take it one step further, though, because the
       instruction doesn’t let a defendant act in self-defense just on that alone.

              The defendant has to employ force and means as a reasonably prudent
       person would under the same or similar circumstances as the circumstances
       appeared to the defendant. Okay. So, reasonable, prudent person skating by the
       AM/PM. In other words, was the force he used reasonable? Was it reasonable to


                                                10
No. 50415-4-II


       stand at that parking—at the sidewalk and fire through a parking lot and put down
       your suppression fire through the windows of a crowded AM/PM. Is that
       reasonable? Would any prudent person think that is reasonable? No. Was it
       reasonable to start firing that far away? Was it reasonable to fire 48 rounds, putting
       all of those people at risk?

               If you have any doubt as to whether or not this was not reasonable, if you
       think for a moment this was not—that this was reasonable, look at those videos
       again. Tell that to Deborah Green. Tell that to Karmenita. Tell it to Petra. Their
       fear that he put them in is part of whether or not the force that he used was
       reasonable. We have to conclude that, if they got hit, it was reasonable because
       that’s the force that he used. It was not reasonable. It wasn’t self-defense. There
       is no reason that you should consider it to be self-defense.

18 VRP at 2240-42.

              An abiding belief. An abiding belief is, are you confident the decision that
       you make today will stick with you into the future? Do you have an abiding belief
       that two years from now you will be as convinced then that the defendant is guilty
       as you are today? If you have abiding belief in the truth of the charge, you are
       convinced he is guilty.

               At some point, you may be sitting in the jury room thinking to yourself,
       yeah, I know he is guilty, but . . . I’m going to ask you to pause and think for a
       second. I know he is guilty. At that moment, do you have an abiding belief in the
       truth of the charge? You know.

               ....

               . . . If you know that he did it, you have an abiding belief, and you know
       that he is guilty.

18 VRP at 2250-51.

       The trial court excused the jury, stating that it had concerns about two things said during

the State’s closing arguments. 18 VRP at 2252. First, the trial court was concerned that the

State argued that Grott’s use of force should be measured “from the perspective of the people

who were shot at.” 18 VRP at 2255. The trial court noted that “[w]hether the use of force was

necessary or not can only be viewed from the context and the perspective of the person



                                                11
No. 50415-4-II


employing the force.” 18 VRP at 2255. Second, the trial court was concerned about the State’s

description of an abiding belief. Grott noted that he had been concerned about counsel

“start[ing] down the road of we didn’t hear from, and it was kind of an implication that they

don’t know something because [Grott] didn’t tell them. I think he stopped short. That’s what

perked me up more than anything else.” 18 VRP at 2254. The trial court proposed issuing a

curative instruction. Grott and the State agreed.

       When the jury returned, the trial court instructed the jury that:

       I do want to remind everyone that the lawyers’ remarks, statements, and arguments
       are intended to help you understand the evidence and to apply the law. The lawyers’
       statements are not evidence. The law is contained in my instructions to you. You
       should disregard any remark, statement, or argument that is not supported by the
       evidence or the law in my instructions.

               I was concerned that there may have been some confusion about when
       someone can use—employ force in defense of a charge of assault. Those are
       contained in the instructions. I would remind you that at least a portion of those
       instructions provide that the person using the force may employ such force and
       means as a reasonably prudent person would use under the same or similar
       conditions as they appeared to the person, taking into consideration all of the facts
       and circumstances known to the person at the time of the incident.

18 VRP at 2260.

       During the State’s rebuttal closing argument, the State argued:

               We talk about subjectively believing that Mr. Thomas posed a threat. We
       talk about the fear being imminent, not just that maybe down the road he will get
       you one day. He has been talking about threatening me. Maybe at some point
       down the line, he will get me. Actually, in the moment, as he is starting to shoot,
       does he imminently believe death is upon me? Finally, that what he did was what
       a reasonably prudent person would do.

                Something that is extremely important to recognize and acknowledge here
       is that if you were to conclude that self-defense was lawful here, that conclusion
       holds no matter how many people could have died that day, because what you
       justify—when you say that something is a lawful act of self-defense, what you are
       justifying having a gun out, trained in any given direction, and pulling the trigger.


                                                 12
No. 50415-4-II


         That’s what you are justifying is, having the gun trained and pulling the trigger.
         That act is lawful.

18 VRP at 2308. Grott did not object during the State’s closing arguments. The jury did not find

Grott guilty of first degree murder, but instead found him guilty of second degree murder, and

seven counts of first degree assault each with a finding that Grott committed the crime while

armed with a firearm.

D.       SENTENCING

         Grott had no criminal history and an offender score of zero. Grott argued that the trial

court had discretion under State v. Houston-Sconiers8 to impose concurrent sentences for firearm

enhancements. The trial court found that it did not have discretion to impose concurrent

sentences.

         The trial court imposed an exceptional sentence below the standard range, sentencing

Grott to 123 months for second degree murder, and 93 months on each of the seven counts of

first degree assault, for a total of 603 months. The court determined Grott to be indigent. The

trial court imposed legal financial obligations that included a criminal filing fee, a DNA

(deoxyribonucleic acid) collection fee, and interest on the LFOs. Grott appeals.


                                             ANALYSIS

A.       DR. MOORE’S TESTIMONY

         Grott argues that the trial court denied his constitutional right to present a defense when it

suppressed “highly relevant probative facts related to [his] observation immediately before and




8
    State v. Houston-Sconiers, 188 Wn.2d 1, 391 P.3d 409 (2017).


                                                  13
No. 50415-4-II


during the shooting.” Br. of Appellant at 29-30. Grott does not identify which “highly relevant

probative facts” were admissible and excluded.

       Grott claims that the trial court erred by excluding Dr. Moore’s testimony that “Grott was

unable to formulate the intent to murder based on his subjective fear that was influenced by his

PTSD.” Br. of Appellant at 31. But this argument is not supported by the record. Dr. Moore

testified that in his professional opinion, Grott was able to form general intent, but that PTSD

impaired his ability to premeditate. Grott has not pointed to any evidence in the record that

suggests that Dr. Moore would have testified that Grott was unable to form the intent to murder.9

       Grott also claims that the trial court “refus[ed] to permit Dr. Moore to testify to Grott’s

statements made during their [six] hours of medical diagnostic sessions.” Br. of Appellant at 35.

Grott’s argument misrepresents the record. Dr. Moore testified at great lengths about his

evaluation of Grott, including some of Grott’s statements to him, and his opinions about Grott’s

mental state. The trial court permitted Dr. Moore to testify to Grott’s statements that were

“reasonably pertinent for diagnosis and treatment.” 15 VRP at 1876.

       The only excluded evidence expressly referenced in the record is Grott’s statement to Dr.

Moore that Grott and Thomas “locked eyes.” See CP at 749. We examine the exclusion of this

evidence and conclude the trial court did not err.




9
  Grott also states that Dr. Moore determined that Grott’s PTSD “impaired his ability to
formulate intent.” Br. of Appellant at 39. Grott cites to 15 VRP at 1924-29, 1938, 1949, 1953,
1959-60, 1964. The record does not support his statement. Dr. Moore testified that Grott was
able to form general intent, but that PTSD impaired his ability to premeditate.


                                                 14
No. 50415-4-II


       1. Grott’s Statement to Dr. Moore

       Although Grott argues that the trial court “refused to permit Grott to discuss . . . his

experience prior to and during the shooting incident” the only specific statement that the trial

court excluded was Grott’s statement that he and Thomas locked eyes immediately before the

shooting. Br. of Appellant at 33. Accordingly, we apply Grott’s arguments to the exclusion of

this statement. Grott argues that his statements to Dr. Moore were admissible under ER

803(a)(4), and that the exclusion of the statements violated his right to present a complete

defense of diminished capacity and self-defense.

       When a defendant argues that an evidentiary ruling violates their constitutional right to

present a defense, we apply a two-step standard of review to determine whether a trial court

erred in an evidentiary ruling, and whether that ruling deprived a defendant’s right to present a

defense. State v. Arndt, 194 Wn.2d 784, 797, 45 P.3d 696, 703 (2019). In reviewing a trial

court’s evidentiary rulings for an abuse of discretion, we defer to the trial court’s evidentiary

rulings unless “‘no reasonable person would take the view adopted by the trial court.’” State v.

Clark, 187 Wn.2d 641, 648, 389 P.3d 462 (2017) (quoting State v. Atsbeha, 142 Wn.2d 904, 914,

16 P.3d 626 (2001)).

       We review de novo whether a defendant was deprived of their right to present a defense.

Clark, 187 Wn.2d at 649. Criminal defendants have the right to present a defense. U.S. CONST.

amend. VI; WASH. CONST., art. I, § 22; State v. Wittenbarger, 124 Wn.2d 467, 474, 880 P.2d 517

(1994). However, because that right is not absolute, “the State’s interest in excluding evidence

must be balanced against the defendant’s need for the information sought to be admitted.”

Arndt, 194 Wash.2d 812. Evidentiary “rules do not abridge an accused’s right to present a



                                                 15
No. 50415-4-II


defense so long as they are not ‘arbitrary’ or ‘disproportionate to the purposes they are designed

to serve.’” U.S. v Scheffer, 523 U.S. 303, 308, 118 S. Ct. 1261, 1264, 140 L. Ed. 2d 413 (quoting

Rock v. Arkansas, 483 U.S. 44, 55, 107 S. Ct. 2704, 97 L. Ed. 2d 37 (1987)).

       a. The Trial Court Did Not Abuse its Discretion by Excluding Grott’s Statement to Dr.
          Moore

       Under ER 801(c), “hearsay” is “a statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.”

Hearsay generally is inadmissible under ER 802, but ER 803 provides several exceptions to that

rule of inadmissibility. State v. Alvarez-Abrego, 154 Wn. App. 351, 366, 225 P.3d 396, review

denied, 168 Wn.2d 1042 (2010).

       ER 803(a)(4) provides a hearsay exception for “[s]tatements made for purposes of

medical diagnosis or treatment and describing medical history, or past or present symptoms,

pain, or sensations, or the inception or general character of the cause or external source thereof

insofar as reasonably pertinent to diagnosis or treatment.” This exception applies to statements

reasonably pertinent to medical diagnosis. State v. Doerflinger, 170 Wn. App. 650, 664, 285

P.3d 217 (2012), review denied, 177 Wn.2d 1009 (2013).

       Here, as the proponent of the evidence, Grott had the burden of demonstrating a proper

purpose. State v. Gresham, 173 Wn.2d 405, 420, 269 P.3d 207 (2012). Grott sought to

introduce his statement to Dr. Moore that he and Thomas locked eyes under ER 803(a)(4) as a

statement pertinent to diagnosis. The trial court ruled that while Dr. Moore could testify to his

opinions and to how PTSD may have affected Grott on the day of the shooting, Grott could not

introduce his statement through Dr. Moore that he and Thomas locked eyes.




                                                  16
No. 50415-4-II


       Grott sought to introduce this statement to support his defense theory that he was

threatened by Thomas and shot to defend himself. But under ER 803(a)(4) Dr. Moore could

testify to this statement only if it was necessary and pertinent to his diagnosis. Grott never

established at trial, and makes no attempt to explain on appeal, how the statement was necessary

and pertinent to Dr. Moore’s diagnosis. Dr. Moore diagnosed Grott with PTSD based on Grott’s

history, and then explained how Grott may have been impacted by PTSD, including opining that

on the day of the shooting, Grott felt that he did not have “any other alternative but to defend

himself.” 15 VRP at 1964-65. Because Grott failed to demonstrate that his statement to Dr.

Moore was necessary and pertinent to Dr. Moore’s diagnosis of PTSD, the trial court did not

abuse its discretion in ruling that the statement was hearsay, and that it was not admissible under

ER 803(a)(4).

       b. The Exclusion of Inadmissible Hearsay Evidence Did Not Deprive Grott of His Right
          to Present a Defense

       The defendant’s right to present a defense is subject to “established rules of procedure

and evidence designed to assure both fairness and reliability in the ascertainment of guilt and

innocence.” Chambers v. Mississippi, 410 U.S. 284, 302, 93 S. Ct. 1038, 35 L. Ed. 2d 297

(1973). When a defendant argues that a trial court violated his Sixth Amendment right to present

a defense, we employ a two-step standard of review. State v. Arndt, 194 Wn.2d 784, 797, 453

P.3d 696, 703 (2019). We first review evidentiary ruling for an abuse of discretion, then we

review whether such rulings violated the defendant’s right to present a defense de novo. Arndt,

194 Wn.2d 797.

       “A defendant’s constitutional right to present a defense is not absolute.” Arndt, 194

Wn.2d 812. We balance the State’s interest in excluding evidence against the defendant’s need


                                                 17
No. 50415-4-II


for the desired information to be admitted. Arndt, 194 Wn.2d 812. However, “[i]n some

instances regarding evidence of high probative value, it appears no state interest can be

compelling enough to preclude its introduction consistent with [the defendant’s right to present a

defense].” Arndt, 194 Wn.2d at 812 (internal citation omitted). “[A]llowing [inadmissible

hearsay] places the defendant’s version of the facts before the jury without subjecting the

defendant to cross-examination. This deprives the State of the benefit of testing the credibility of

the statements and also denies the jury an objective basis for weighing the probative value of the

evidence.” State v. Finch 137 Wn.2d 792, 825, 975 P.2d 967 (1999) (plurality opinion) (internal

citation omitted).

       Here, Grott was able to present his theory of the case. He was able to present evidence

about his fear and his state of mind at the time of the shooting. The statement Grott sought to

admit is not highly probative. Considering this evidence, the State’s interests in testing the

evidence, the jury’s ability to determine the value of the evidence, and the fact that Grott was

able to argue his theory of the case, we hold that Grott’s right to present a defense was not

violated.

        Grott also argues that “if the jury heard Grott’s version of the incident, the result could

have differed because the jury would have understood that Grott had reason to believe he was in

imminent threat of death.” Brief of Appellant at 34. In this argument, Grott does not mention

that his out of court statements were covered under the medical diagnosis hearsay exception.

Instead, he seems to argue that because he was denied a chance to put on substantive evidence

relating to his own percipient knowledge of the incident via the testimony of his expert witness,

he was denied his right to present a defense. Essentially Grott argues that the right to a defense



                                                 18
No. 50415-4-II


overrides the rule against hearsay. But, as explained in Arndt, this is not the rule our Supreme

Court requires us to follow, thus, Grott’s argument fails.

         We hold that the trial court did not deprive Grott of his right to present a defense.

B.       SELF-DEFENSE INSTRUCTION FOR ASSAULT

         Grott argues for the first time on appeal that the trial court’s self-defense instruction

pertaining to first degree assault was constitutionally deficient. Specifically, he asserts that the

trial court failed to instruct the jury that it should consider the facts and circumstances known to

Grott at the time of and prior to the incident, as provided in WPIC 17.02.10 Grott’s argument

fails.

         Generally, we will not consider an issue raised for the first time on appeal. RAP 2.5;

State v. Grott, 195 Wnd.2d 256, 267, 458 P.3d 750 (2020). But, an exception exists if an

appellant can demonstrate a manifest error affecting a constitutional right. Grott, 195 Wn.2d at

267. To demonstrate manifest constitutional error, the appellant must identify a constitutional

error and show actual prejudice—that the alleged error actually affected his rights at trial. Grott,

195 Wn.2d at 269.

         A jury instruction that misstates the law of self-defense is an error of constitutional

magnitude that can be raised for the first time on appeal. State v. Kyllo, 166 Wn.2d 856, 862,



10
   Grott proposed WPIC 17.02 as an instruction for defense of murder, including the bracketed
language of “prior to.” CP at 770, 771. But WPIC 17.02 provides that the instruction should be
used “for any charge other than homicide or attempted homicide. If homicide is involved, use
WPIC 16.02.” 11 WASHINGTON PRACTICE: WASHINGTON PATTERN JURY INSTRUCTIONS:
CRIMINAL 17.02 note on use at 181 (4th ed. 2016). Here, the trial court instructed the jury in
accordance with WPIC 16.02 for defense of murder, including the bracketed language of “prior
to.” CP at 1029. Grott did not take exception to the trial court’s instructions.



                                                   19
No. 50415-4-II


215 P.3d 177, 180 (2009). This is because the State must disprove self-defense beyond a

reasonable doubt when properly raised. Kyllo, 166 Wn2d at 862. Accordingly, we will review

an alleged error that a self-defense jury instruction misstates the law raised for the first time on

appeal. RAP 2.5(a)(3); State v. McCreven, 170 Wn. App. 444, 462, 284 P.3d 793 (2012).

       Jury instructions are sufficient if they allow both parties to argue their theory of the case,

are not misleading, and, when read as a whole, properly inform the trier of fact of the applicable

law. State v. Harris, 164 Wn. App. 377, 383, 263 P.3d 1276 (2011). We evaluate a challenged

jury instruction in the context of the instructions as a whole. McCreven, 170 Wn. App. at 461-

62. Self-defense instructions must make the relevant legal standard “‘manifestly apparent to the

average juror.’” State v. Allery, 101 Wn.2d 591, 595, 682 P.2d 312 (1984) (quoting State v.

Painter, 27 Wn. App. 708, 713, 620 P.2d 1001 (1980)). The jury is to asses a claim of self-

defense “from the standpoint of the reasonably prudent person, knowing all the defendant knows

and seeing all the defendant sees.” State v. Janes, 121 Wn.2d 220, 238, 850 P.2d 495 (1993).

The jury must evaluate self-defense from the defendant’s point of view as conditions appeared to

him at the time of the act. Allery, 101 Wn.2d at 594.

       Here, the trial court instructed the jury on self-defense to assault, following WPIC 17.02.

                It is a defense to a charge of assault that the force used was lawful as defined
       in this instruction.

               ....

              The person using the force may employ such force and means as a
       reasonably prudent person would use under the same or similar conditions as they
       appeared to the person, taking into consideration all of the facts and circumstances
       known to the person at the time of the incident.




                                                  20
No. 50415-4-II


CP at 1030 (Jury Instruction 34).11 Grott argues that the trial court erred by failing to include the

bracketed language of “and prior to.” Br. of Appellant at 53. Grott claims that the instruction

“did not explicitly inform the jury that it should consider the facts and circumstances known to

Grott prior to the incident.” Br. of Appellant at 53.

       We hold that the failure to include the “prior to” language did not prevent the jury from

considering the events leading up to the shooting in determining whether Grott was acting in

self-defense. Although it omitted this language from the instruction, the trial court explicitly

instructed the jury that it was to consider “all of the facts and circumstances known to the person

at the time of the incident.” CP at 1030. In addition, this instruction required the State to

disprove self-defense beyond a reasonable doubt.

       When read as a whole, the trial court’s jury instructions correctly stated the law, did not

restrict Grott’s ability to argue his theory of the case, and made it “manifestly apparent” that the

jury could consider the prior events between Grott and Thomas.12 Accordingly, we hold that the

trial court’s instructions on self-defense were a proper statement of the law and that the legal

standard of self-defense was manifestly apparent to the jury.

E.     ALTERNATIVE MEANS OF ASSAULT WITHOUT A UNANIMITY INSTRUCTION

       Grott argues that he was denied his constitutional right to jury unanimity when he was

“charged with assault in the first degree by a single means, but the jury was presented with

argument exclusively defining the uncharged alternative means.” Br. of Appellant at 63. He



11
  The trial court’s instruction followed the language set forth in WPIC 17.02.
12
  Moreover, we note that Grott made arguments at the close of trial that the victim “very likely”
had a loaded gun in his hand and was facing Grott moments before and during the shootout.
VRP at 2282.


                                                 21
No. 50415-4-II


argues that the “error was compounded by the jury instruction defining assault by alternative

means.” Br. of Appellant at 62. Grott’s claim fails.

       Criminal defendants have a constitutional right to a unanimous jury verdict. State v.

Armstrong, 188 Wn.2d 333, 339, 394 P.3d 373 (2017); Ramos v. Louisiana, ___ U.S. ___, 140 S.

Ct. 1390, 1397, 206 L. Ed. 2d 583 (2020). We review constitutional issues de novo. Armstrong,

188 Wn.2d at 339. Grott’s claim fails because the jury was presented with only one means of

assault, and the common law definitions of assault do not constitute alternative means of

committing assault.

       Assault in the first degree is an alternative means crime. State v. Smith, 159 Wn.2d 778,

784, 154 P.3d 873 (2007). Our Supreme Court has limited the reach of the alternative means

doctrine to “those alternative means directly provided for by the assault statutes.” Smith, 159

Wn.2d at 784. RCW 9A.36.011 describes three means of committing first degree assault:

       (1) A person is guilty of assault in the first degree if he or she, with intent to inflict
       great bodily harm:
               (a) Assaults another with a firearm or any deadly weapon or by any force or
       means likely to produce great bodily harm or death; or
               (b) Administers, exposes, or transmits to or causes to be taken by another,
       poison, the human immunodeficiency virus as defined in chapter 70.24 RCW, or
       any other destructive or noxious substance; or
               (c) Assaults another and inflicts great bodily harm.

Former RCW 9A.36.011 (1997).

       Washington recognizes three common law definitions of assault: (1) an attempt, with

unlawful force, to inflict bodily injury upon another; (2) an unlawful touching with criminal

intent; and (3) putting another in apprehension of harm whether or not the actor intends to inflict

or is incapable of inflicting that harm. Stevens, 158 Wn.2d at 310-11. The common law




                                                  22
No. 50415-4-II


definitions of assault do not constitute alternative means of committing assault. Smith, 159

Wn.2d at 784.

        The State charged Grott with seven counts of first degree assault with a firearm under

RCW 9A.36.011(1)(a). As Grott acknowledges, the trial court instructed the jury on only one

means of committing first degree assault. The jury instructions also gave the common law

definitions of assault.

        Grott contends that the State argued in its closing argument that he committed first degree

assault based on uncharged alternative means of intending to cause fear—an alternative means

created by the common law definition of assault. Therefore, he argues that without a unanimity

instruction, the jury would have been confused about whether it could convict him based on the

State’s argument, or based on the charged means, as provided in the jury instructions.

        Grott’s argument rests on the false premise that the common law definitions of assault

constitute alternative means of assault. Washington courts have repeatedly held that the common

law definitions of assault do not constitute alternative means. Smith, 159 Wn.2d at 784-86

(noting the “line of decisions . . . holding that the reach of the alternative means doctrine has not

been extended to encompass a mere definitional instruction”). Moreover, where, as here the jury

was instructed on only one means of committing assault, this is not an alternative means case.

CP at 1022-28; see Smith, 159 Wn.2d at 790. Grott’s argument fails.

F.      PROSECUTORIAL MISCONDUCT

        Grott argues that the prosecutor committed flagrant and ill-intentioned misconduct by (1)

commenting on Grott’s right to silence; (2) misstating the law on (a) reasonable doubt, (b) intent

related to assault, (c) self-defense; (3) shifting the burden of proof of justifiable homicide and



                                                 23
No. 50415-4-II


self-defense; (4) appealing to the passions and prejudices of the jury; and (5) expressing a

personal opinion on Grott’s guilt. We disagree.

        To establish prosecutorial misconduct, a defendant bears the burden of proving that “‘the

prosecutor’s conduct was both improper and prejudicial in the context of the entire record and

the circumstances at trial.’” State v. Thorgerson, 172 Wn.2d 438, 442, 258 P.3d 43 (2011)

(quoting State v. Magers, 164 Wn.2d 174, 191, 189 P.3d 126 (2008)). If a defendant establishes

that the prosecutor’s conduct was improper, we then determine whether he was prejudiced. State

v. Emery, 174 Wn.2d 741, 760, 278 P.3d 653 (2012). Where, as here, a defendant fails to object

to alleged prosecutorial misconduct, he is deemed to have waived any error unless he shows the

misconduct “was so flagrant and ill-intentioned that an instruction could not have cured the

resulting prejudice.” Emery, 174 Wn.2d at 760-61. To meet this heightened standard, the

defendant must show that “(1) ‘no curative instruction would have obviated any prejudicial

effect on the jury’ and (2) the misconduct resulted in prejudice that ‘had a substantial likelihood

of affecting the jury verdict.’” Emery, 174 Wn.2d at 761 (quoting Thorgerson, 172 Wn.2d at

455).

        In reviewing a prosecutor’s comments during closing argument, we look to the context of

the total argument, the issues presented in the case, the evidence addressed in the argument, and

the jury instructions. State v. Jackson, 150 Wn. App. 877, 883, 209 P.3d 553 (2009). A

prosecutor has wide latitude to draw reasonable inferences from the evidence and to express such

inferences to the jury during closing argument. Thorgerson, 172 Wn.2d at 448.




                                                 24
No. 50415-4-II


          1. Comment on Grott’s Right to Silence

          Grott argues that the prosecutor impermissibly commented on his silence and lack of

testimony. We disagree.

          The Fifth Amendment privilege against self-incrimination prohibits the State from using

a defendant’s pre-arrest silence as substantive evidence of guilt. State v. Burke, 163 Wn.2d 204,

217, 181 P.3d 1 (2008).

          Grott argues that the State used two instances of Grott’s pre-arrest silence as substantive

evidence of guilt—his fleeing the scene after the shooting and his failure to mention self-defense

to police officers. Grott contends that the State’s remark about Grott fleeing the scene after the

shooting allowed an inference that “if Grott was innocent, it was his job to explain this to the

jury.” Br. of Appellant at 69. He further claims that the prosecutor improperly “argued that if

Grott genuinely acted in self-defense[,] he would have explained this to the police.” Br. of

Appellant at 69. He contends that the prosecutor argued for the jury to infer guilt based on

Grott’s silence.

          Grott mischaracterizes the evidence and the State’s closing argument. The prosecutor’s

remarks about Grott leaving the scene and Washington State were based on admitted evidence

that Grott fled the scene of the shooting, and then drove to California.13 Evidence of flight from

a crime scene is admissible as evidence of guilt. State v. McDaniel, 155 Wn. App. 829, 854, 230

P.3d 245 (2010). Further, the prosecutor’s comment that “someone acting in self-defense

doesn’t behave that way[,] [h]e flees all of the way to California” is a reasonable argument based

on the evidence and theories presented at trial. VRP at 2233. And, prosecutors are afforded


13
     Grott did not object to the admission of evidence of his flight from the scene.


                                                   25
No. 50415-4-II


wide latitude in closing arguments to draw inferences from the evidence. Thorgerson, 172

Wn.2d at 448. Accordingly, the prosecutor’s statements were not improper comments on Grott’s

silence.

       The prosecutor did not argue that Grott’s silence was substantive evidence of guilt.

Instead, the State argued its theory of the crime, referencing evidence in the record, which was

not improper. See State v. Nordlund, 113 Wn. App. 171, 189-90, 53 P.3d 520 (2002) (holding

that the State did not commit prosecutorial misconduct by referring to admissible evidence

showing noncooperation of the defendant is an inference to consciousness of guilt). Grott fails to

demonstrate that the prosecutor’s argument was improper.

       2. Misstatement of the Law

       Grott argues that the prosecutor misstated the law on (a) reasonable doubt, (b) intent

related to assault, and (c) self-defense. We disagree.

       A prosecutor commits misconduct by misstating the law. State v. Allen, 182 Wn.2d 364,

373, 341 P.3d 268 (2015). Such misstatements have “grave potential to mislead the jury.” State

v. Davenport, 100 Wn.2d 757, 763, 675 P.2d 1213 (1984). The court shall declare the law, and

legal questions are decided by the court, not the jury. State v. Clausing, 147 Wn.2d 620, 629, 56

P.3d 550 (2002). “‘[S]tatements as to the law in closing argument are to be confined to the law

set forth in the instructions.’” State v. Huckins, 66 Wn. App. 213, 217, 836 P.2d 230 (1992),

review denied, 120 Wn.2d 1020 (1993) (quoting State v. Mak, 105 Wn.2d 692, 726, 718 P.2d

407, cert. denied, Mak v. Washington, 479 U.S. 995, 107 S. Ct. 599, 93 L. Ed. 2d 599 (1986)).




                                                26
No. 50415-4-II


                 a. Reasonable Doubt

          Grott claims that the prosecutor misstated the standard of reasonable doubt. Specifically,

he asserts that the prosecutor lowered its burden of proof by encouraging the jury to “follow their

gut intuition” when arguing “‘you know that he did it, you have an abiding belief, and you know

that he is guilty.’” Br. of Appellant at 71 (quoting 18 VRP at 2251). Grott’s claim fails.

          After the State’s closing argument, the trial court excused the jury and noted that it

“always had some concerns about the words ‘abiding belief’” and wanted to address the issue

with the parties before continuing. 18 VRP at 2252. Grott’s trial counsel told the court that he

was not concerned about the State’s argument. The parties agreed that the court would remind

the jury that the lawyers’ remarks and arguments are intended to help the jury understand

evidence, that the lawyers’ remarks and arguments are not evidence, that the law is contained in

the court’s instructions, and that the jury should disregard any remark not supported by evidence

or by the law in the court’s instructions.

          Grott argues that the prosecutor’s comment that abiding belief is “to know” relieved the

State of its burden of proof under State v. Oxier,14 United States v. Hernandez,15 State v.

Lindsay,16 and In re the Personal Restraint of Glasmann.17 Those cases are inapplicable here.




14
     175 W. Va. 760, 764, 338 S.E.2d 360 (1985).
15
     176 F.3d 719, 727 (3d Cir. 1999).
16
     180 Wn.2d 423, 436, 326 P.3d 125 (2014).
17
     175 Wn.2d 696, 713, 286 P.3d 673 (2012).




                                                   27
No. 50415-4-II


       Oxier, a West Virginia case from 1985, does not support Grott’s claim. In that case, the

court, although disapproving of the prosecutor’s statement,18 stated, “As this case is reversed on

other grounds, we need not determine whether the prosecutor’s closing remarks constituted plain

error because defense counsel failed to object to them.” Oxier, 175 W. Va. at 763.

       Hernandez, a Third Circuit Court of Appeals case from 1999, addressed the defendant’s

challenge to the district court’s oral instruction to the jury about reasonable doubt.19 Hernandez,

176 F.3d at 727. The statements made by the court in Hernandez are distinguishable from the

argument here.

       Lindsay is also inapplicable. There, the prosecutor made a “jigsaw puzzle analogy,”

which several cases had previously criticized. Lindsay, 180 Wn.2d at 436. The Court held that

“the quantifying of the standard of proof by means of this jigsaw puzzle analogy [was]

improper.” Lindsay, 180 Wn.2d at 436.

       And lastly, Glasmann is also inapplicable. There, the prosecutor argued that “in order to

reach a verdict, [the jury] must decide whether the defendant told the truth when he testified,”

insinuating that the jury could acquit only if it believed the defendant. Glasmann, 175 Wn.2d at




18
  In Oxier, the prosecutor in closing argument stated: “We don’t want any mealy-mouthed
verdicts from any jury saying oh, no, he’s not guilty and they didn’t prove this and they didn’t
prove that. If you have a gut reaction in your heart right now, on behalf of the citizens of the
State of West Virginia I ask that you find this defendant guilty.” Oxier, 175 W. Va. at 764 n.5.
19
  The District Court told the jury: “How do you decide what is proof beyond a reasonable
doubt? There is no specific definition. I’m sorry to tell you, but there are none. It’s what you in
your own heart and your own soul and your own spirit and your own judgment determine is
proof beyond a reasonable doubt.” Hernandez, 176 F.3d at 729 (emphasis omitted).



                                                28
No. 50415-4-II


713. The Court held that the prosecutor misstated the burden of the proof, noting that the error

“in and of itself would probably not justify reversal.” Glasmann, 175 Wn.2d at 714.

          The prosecutor did not misstate the law. Accordingly, we hold that Grott’s argument that

the prosecutor committed misconduct by misstating the standard for reasonable doubt fails.

                 b. Intent

          Grott argues that the prosecutor misstated the law on intent required for first degree

assault. The portion of the record that he cites to is the prosecutor’s discussion of transferred

intent. But Grott’s argument is that the common law definitions of assault constitute elements of

first degree assault, and the prosecutor’s description of the common law definitions of assault

encouraged the jury to convict based on an “uncharged element of assault.” Br. of Appellant at

77. Grott’s argument fails because, as discussed above, the common law definitions of assault

do not create alternative means or elements of assault, thus the prosecutor’s argument was

proper.

                 c. Self-Defense

          Grott argues that the prosecutor misstated the law on self-defense “by arguing that if the

victims’ experienced fear, Grott was guilty because he would have been guilty if they had been

struck by a bullet.” Br. of Appellant at 78. We disagree.

          In arguing against Grott’s self-defense theory, the prosecutor stated:

                  If you have any doubt as to whether or not this was not reasonable, if you
          think for a moment this was not—that this was reasonable, look at those videos
          again. Tell that to Deborah Green. Tell that to Karmenita. Tell it to Petra. Their
          fear that he put them in is part of whether or not the force that he used was
          reasonable. We have to conclude that, if they got hit, it was reasonable because
          that’s the force that he used. It was not reasonable. It wasn’t self-defense. There
          is no reason that you should consider it to be self-defense.



                                                   29
No. 50415-4-II


18 VRP at 2242.

        Grott fails to mention that the trial court was concerned about the prosecutor’s statement

and, after discussion with counsel, issued a curative instruction. Specifically, the court instructed

the jury:

        I was concerned that there may have been some confusion about when someone
        can use—employ force in defense of a charge of assault. Those are contained in
        the instructions. I would remind you that at least a portion of those instructions
        provide that the person using the force may employ such force and means as a
        reasonably prudent person would use under the same or similar conditions as they
        appeared to the person, taking into consideration all of the facts and circumstances
        known to the person at the time of the incident.

18 VRP at 2260.

        To the extent that Grott argues that the trial court’s instruction was insufficient and that

prejudice resulted in spite of it, he failed to challenge the instruction at trial, and fails to provide

meaningful argument or authority on appeal.

        Even if the prosecutor’s statement was improper, Grott has not demonstrated that the

court’s curative instruction did not remedy any prejudice. The trial court, in addressing concerns

about the State’s closing argument, raised precisely this issue. The trial court offered a curative

instruction, which Grott agreed to. He has not demonstrated that the curative instruction was

insufficient. We presume that the jury follows instructions. Anderson, 153 Wn. App. at 428.

Accordingly, Grott fails to demonstrate that any alleged misconduct was flagrant and ill

intentioned.

        3. Burden of Proof for Justifiable Homicide and Self-Defense

        Grott argues that the State shifted the burden of proof on self-defense and justifiable

homicide. Specifically, Grott argues that the prosecutor shifted the burden of proof when he



                                                   30
No. 50415-4-II


argued: “Absent somebody explaining to us that the defendant—absent—there is no evidence

that the defendant believed self-defense was necessary.” Br. of Appellant at 79-80 (emphasis

omitted) (quoting 18 VRP at 2241). We hold that the State did not shift the burden of proof.

       “Arguments by the prosecution that shift or misstate the State’s burden to prove the

defendant’s guilt beyond a reasonable doubt constitute misconduct.” State v. Lindsay, 180

Wn.2d at 434.

       The trial court sua sponte raised concerns regarding possible burden shifting. 18 VRP at

2254. When the trial court raised its concerns about the State’s argument, Grott noted that he

had been concerned about counsel “start[ing] down the road of we didn’t hear from [Grott], and

it was kind of an implication that they don’t know something because [Grott] didn’t tell them. I

think he stopped short. That’s what perked me up more than anything else.” 18 VRP at 2254

(emphasis added).

       Grott’s trial counsel was correct. The prosecutor stopped short of shifting the burden.

Thus, Grott’s argument fails.

       4. Appeal to the Passions and Prejudice of the Jury

       Grott argues that the prosecutor appealed to the passions and prejudice of the jury “by

arguing they needed to find Grott guilty of assault or else they would be sending a message to the

world that it is ok[ay] to shoot a gun ‘no matter how many people could have died that day.’”

Br. of Appellant at 82 (quoting 18 VRP at 2308). We disagree.

       Prosecutors commit misconduct when they use arguments to inflame the passions or

prejudices of the jury. Glasmann, 175 Wn.2d at 704. It also is improper for a prosecutor to tell

the jury that its verdict will reflect on society in general or send a message to others. State v.



                                                  31
No. 50415-4-II


Powell, 62 Wn. App. 914, 918, 816 P.2d 86 (1991). Arguments appealing to the passions or

prejudices of the jury create a danger that the jury may convict for reasons other than the

evidence. State v. Ramos, 164 Wn. App. 327, 338, 263 P.3d 1268 (2011).

       Grott misrepresents the record. The prosecutor neither argued nor suggested that the jury

should find Grott guilty to “send a message.” And the prosecutor did not encourage the jury to

convict Grott based on a sense of social responsibility or to send a message. The prosecutor was

applying the self-defense principles to the facts of the case. Because the prosecutor did not make

a “send a message” argument, Grott’s claim that the prosecutor committed misconduct by

arguing that the jury “would be sending a message” fails. Br. of Appellant at 82.

       5. Expression of Personal Opinion on Grott’s Guilt

       Grott argues that the prosecutor argued his personal opinion of Grott’s guilt.

Specifically, he argues that the prosecutor erred in stating, “There is really not a doubt about any

of this.”20 18 VRP at 2234. We disagree.

       A prosecutor may not express a personal opinion regarding the defendant’s guilt. State v.

McKenzie, 157 Wn.2d 44, 53, 134 P.3d 221 (2006). However, a prosecutor may argue from the

facts presented at trial that the defendant is guilty. McKenzie, 157 Wn.2d at 53. “‘In other

words, there is a distinction between the individual opinion of the prosecuting attorney, as an

independent fact, and an opinion based upon or deduced from the testimony in the case.’”

McKenzie, 157 Wn.2d at 53 (quoting State v. Armstrong, 37 Wash. 51, 54-55, 79 P. 490 (1905)).



20
  Grott did not object below. Grott fails to provide relevant authority or meaningful argument
supporting his contention that the prosecutor’s statement was improper. He also fails to argue
that the allegedly improper statement was so flagrant and ill-intentioned that it could not have
been addressed with a curative instruction.


                                                 32
No. 50415-4-II


          Here, the prosecutor did not express his personal opinion about Grott’s guilt.

Considering the prosecutor’s statement in the context of the entire argument, the prosecutor was

arguing that it had proved the elements of first degree assault. The prosecutor is entitled to argue

reasonable inferences from the evidence, and to argue in support of the State’s theory.

Thorgerson, 172 Wn.2d at 448. Because the argument was not improper, Grott’s argument fails.

G.        FIREARM ENHANCEMENTS

          Grott argues that the sentencing court erred by refusing to impose concurrent sentences

for the firearm enhancements based on his diminished capacity. He argues that the court

misunderstood its authority to impose such a sentence. Grott’s brief does not provide any

citation to the record or any explanation of the trial court’s alleged error. Instead he baldly

contends that the firearm enhancement portion of his sentence violates the Eighth Amendment’s

protection against cruel and unusual punishment. This argument fails.

          Pursuant to RCW 9.94A.533(3)(e), firearm enhancements are “mandatory, shall be

served in total confinement, and shall run consecutively to all other sentencing provisions,

including other firearm or deadly weapon enhancements.” This statutory language deprives

sentencing courts of the discretion to impose an exceptional sentence with regard to firearm

enhancements. See RCW 9.94A.533(3)(e); State v. Brown, 139 Wn.2d 20, 29, 983 P.2d 608

(1999), overruled on other grounds by State v. Houston-Sconiers, 188 Wn.2d 1, 391 P.3d 409

(2017).




                                                  33
No. 50415-4-II


       At sentencing, the court found that the evidence regarding Grott’s PTSD and how it

contributed to his conduct was “compelling,” and found “based on the purposes of the

Sentencing Reform Act [of 1981], chapter 9.94A RCW, that the operation of the multiple offense

policy per RCW 9.94A.589 was clearly excessive under the circumstances of this case, at least as

it relates to the stacking of the Assault 1 counts and in consideration of the mandatory firearm

sentencing enhancements for all counts.” Suppl. CP at 1119. The court also found that it did not

have discretion to impose sentencing enhancements concurrently, and that Houston-Sconiers was

inapplicable.

       The trial court was correct; Houston-Sconiers is inapplicable here. In Houston-Sconiers,

the Court held that “sentencing courts must have complete discretion to consider mitigating

circumstances associated with the youth of any juvenile defendant.” 188 Wn.2d at 21. The

reasoning in Houston-Sconiers was based on neurological differences based on age—not on

diminished capacity due to PTSD.21 Grott’s claim fails.




21
  Grott argues that “‘sentencing courts must have absolute discretion to depart as far as they
want below otherwise applicable SRA ranges and/or sentencing enhancements’ when sentencing
people with diminished capacity[.]’ Houston-Sconiers, 188 Wn.2d at 8-9.” Br. of Appellant at
93-94 (internal quotation marks omitted). Houston-Sconiers does not stand for that proposition.
Houston-Sconiers held:

       Because “children are different” under the Eighth Amendment and hence “criminal
       procedure laws” must take the defendants’ youthfulness into account, sentencing
       courts must have absolute discretion to depart as far as they want below otherwise
       applicable SRA ranges and/or sentencing enhancements when sentencing juveniles
       in adult court, regardless of how the juvenile got there.

188 Wn.2d at 9.



                                                34
No. 50415-4-II


H.     INEFFECTIVE ASSISTANCE OF COUNSEL

       Grott asserts that trial counsel was ineffective for failing to object to prosecutorial

misconduct, and for failing to request a “conditioned response” instruction.22 Br. of Appellant at

98. We disagree.

       1. Legal Principles

       The Sixth Amendment to the United States Constitution and article I, section 22 of the

Washington Constitution guarantee effective assistance of counsel. State v. Grier, 171 Wn.2d

17, 32, 246 P.3d 1260 (2011). To show that he received ineffective assistance of counsel, a

defendant must show that defense counsel’s conduct was deficient and that the deficient

performance resulted in prejudice. Grier, 171 Wn.2d at 32-33. “Because both prongs must be

met, a failure to show either prong will end our inquiry.” State v. Classen, 4 Wn. App. 2d 520,

535, 422 P.3d 489 (2018).

       To establish deficient performance, the defendant must show that trial counsel’s

performance fell “below an objective standard of reasonableness.” Grier, 171 Wn.2d at 33

(quoting Strickland v. Washington, 466 U.S. 668, 688, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)).

Legitimate trial strategy and tactics cannot form the basis of a finding of deficient performance.

Grier, 171 Wn.2d at 33. Prejudice can be shown only if “there is a reasonable probability that,

except for counsel’s unprofessional errors, the result of the proceeding would have been




22
  Grott also asserts that trial counsel was ineffective for failing to object to the first aggressor
jury instruction. Grott does not offer any argument or discussion regarding his assertion. We do
not consider this argument. See RAP 10.3; Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d
801, 809, 828 P.2d 549 (1992).


                                                 35
No. 50415-4-II


different.” State v. Gerdts, 136 Wn. App. 720, 726, 150 P.3d 627 (2007). We review ineffective

assistance claims de novo. State v. Sutherby, 165 Wn.2d 870, 883, 204 P.3d 916 (2009).

       There is a strong presumption that defense counsel’s conduct was not deficient. State v.

McFarland, 127 Wn.2d 322, 335, 899 P.2d 1251 (1995). Because of this presumption, “the

defendant must show in the record the absence of legitimate strategic or tactical reasons

supporting the challenged conduct by counsel.” McFarland, 127 Wn.2d at 336. We do not

consider matters outside the trial record on direct appeal. Classen, 4 Wn. App. 2d at 535.

       2. Prosecutorial Misconduct

       Grott argues that his trial counsel rendered ineffective assistance of counsel by failing to

object to “many instances of prejudicial misconduct.” Br. of Appellant at 96. Grott fails to

provide citation to the record, identifying the statements that he contends his trial counsel should

have objected to, and he fails to provide meaningful argument or relevant authority. Moreover,

he does not provide argument that his trial counsel’s performance was deficient, or prejudiced

the outcome, or was not a reasonable trial strategy.

       However, even assuming that Grott argues that his trial counsel was ineffective for failing

to object to the prosecutorial misconduct discussed above, Grott’s claims fail.

       When a defendant bases his ineffective assistance of counsel claim on trial counsel’s

failure to object, the defendant must show that the objection would likely have succeeded.

Gerdts, 136 Wn. App. at 727. “The absence of an objection by defense counsel strongly

suggests to a court that the argument or event in question did not appear critically prejudicial to

an appellant in the context of the trial.” State v. Edvalds, 157 Wn. App. 517, 525-26, 237 P.3d

368 (2010), review denied, 171 Wn.2d 1021 (2011). “‘Only in egregious circumstances, on



                                                 36
No. 50415-4-II


testimony central to the State’s case, will the failure to object constitute incompetence of counsel

justifying reversal.’” State v. Johnston, 143 Wn. App. 1, 19, 177 P.3d 1127 (2007) (quoting

State v. Madison, 53 Wn. App. 754, 763, 770 P.2d 662 (1989)).

       Grott claims that the prosecutor committed misconduct during closing arguments by (a)

commenting on Grott’s silence, (b) misstating the law on intent related to assault, (c) shifting the

burden of proof of justifiable homicide and self-defense, (d) appealing to the passions and

prejudices of the jury, and (e) expressing a personal opinion on Grott’s guilt, (f) misstating the

law on reasonable doubt, and (g) misstating the law on self-defense.

       As discussed above, Grott fails to demonstrate that the prosecutor’s arguments were

improper; therefore, he cannot show that an objection to those arguments would have succeeded.

Accordingly, Grott cannot establish that counsel was ineffective for failing to object.

       As to Grott’s arguments on failing to object because the prosecutor misstated the law on

reasonable doubt or misstated the law on self-defense, Grott cannot show prejudice. The trial

court issued a curative instruction, and Grott does not argue that the instruction was ineffective.

Accordingly, we hold that Grott’s claim of ineffective assistance of counsel fails.

       3. Conditioned Response

       Grott asserts that it was “prejudicial error not to request a ‘conditioned response’ defense

instruction.” Br. of Appellant at 98. Specifically, Grott argues that he was entitled to an

instruction that he was unconscious at the time of the crime, and therefore his actions were

involuntary under State v. Utter, 4 Wn. App. 137, 141, 479 P.2d 946 (1971). We disagree.

       “Where [a] claim of ineffective assistance is based upon counsel’s failure to request a

particular jury instruction, the defendant must show [that] he was entitled to the instruction,



                                                 37
No. 50415-4-II


[that] counsel’s performance was deficient in failing to request [the instruction], and [that] the

failure to request the instruction caused prejudice.” State v. Thompson, 169 Wn. App. 436, 495,

290 P.3d 996 (2012). Counsel is not ineffective for not requesting an instruction to which that

defendant was not entitled. Classen, 4 Wn. App. 2d at 536.

       In Utter, the defendant was charged with murder in the second degree. The jury

convicted the defendant of manslaughter. Utter, 4 Wn. App. at 138. At trial, the defendant

testified that as a result of jungle warfare training, he reacted violently toward people

approaching him unexpectedly from behind. Utter, 4 Wn. App. at 139. The defendant presented

expert witness testimony about “conditioned response.” Utter, 4 Wn. App. at 139. The expert

defined “conditioned response” as “‘an act or a pattern of activity occurring so rapidly, so

uniformly as to be automatic in response to certain stimulus.’” Utter, 4 Wn. App. at 139.

       The appellate court held that although the defendant’s theory that he acted automatically

is similar to diminished capacity, “it is nevertheless distinct from that concept” and relates to the

actus reus necessary to commit the crime. Utter, 4 Wn. App. at 141. “An ‘act’ committed while

one is unconscious is in reality no act at all. It is merely a physical event or occurrence for

which there can be no criminal liability.” Utter, 4 Wn. App. at 143. Because the evidence did

not show that the defendant was unconscious or in an “automatistic” state at the time of the

crime, the court affirmed the trial court’s refusal to give a jury instruction on involuntarily

committing the crime. Utter, 4 Wn. App. at 143.

       Similarly here, the defense was diminished capacity and the evidence at trial did not

support giving an instruction telling the jury that the assault was the result of a “learned physical

reaction to external stimuli which operate[s] automatically.” Utter, 4 Wn. App. at 141. Grott



                                                  38
No. 50415-4-II


argues that he was entitled to a conditioned response instruction because “Dr. Moore explained

that Grott acted in an automatistic, involuntary capacity when he shot at [Thomas]. RP at 1952-

53.” Br. of Appellant at 100. Grott again misrepresents the record. Dr. Moore’s testimony at 18

VRP at 1952-53 does not support Grott’s statement, and the record contains no showing that Dr.

Moore ever concluded that Grott was acting involuntarily.

       Grott has not demonstrated that he was entitled to a conditioned response instruction, and

therefore has not demonstrated that counsel was ineffective for failing to request the instruction.

Grott’s argument is unsupported by the law and the record, and thus, fails.

I.     CUMULATIVE ERROR

       Grott argues that viewed together, each of “the errors created a cumulative and enduring

prejudice that was likely to have materially affected the jury’s verdict.” Br. of Appellant at 102.

       “The cumulative error doctrine applies where a combination of trial errors denies the

accused of a fair trial, even where any one of the errors, taken individually, would be harmless.”

In re Pers. Restraint of Cross, 180 Wn.2d 664, 690, 327 P.3d 660 (2014). However, here, Grott

fails to demonstrate any error. Even assuming without deciding that the State made improper

comments during closing argument, Grott has failed to demonstrate that the trial court’s curative

instruction was ineffective, or that any prejudice resulted. The trial court instructed the jury that

the prosecutor’s statements were not evidence to be considered and should be disregarded if not

supported by the evidence or the law as instructed. Therefore, this challenge fails.

J.     LEGAL FINANCIAL OBLIGATIONS (LFOS)

       Grott filed a “Motion to Supplement Brief to Waive Criminal Filing Fee and/or Second

DNA Fee in Indigent Cases” and a supplemental brief. In his supplemental brief, Grott argues



                                                 39
No. 50415-4-II


that this court should vacate imposition of the criminal filing fee and the DNA fee under the

newly amended RCW 43.43.7541. The State concedes that the imposition of the criminal filing

fee and the interest accrual should be stricken.23 We accept the State’s concession regarding

these fees, but we reject Grott’s argument regarding imposition of the DNA fee.

       In 2018, the legislature amended RCW 43.43.7541, providing that the DNA collection

fee is no longer is mandatory if the offender’s DNA previously had been collected because of a

prior conviction. The amendments also prohibit the imposition of a criminal filing fee on

indigent defendants and the imposition of interest accrual on nonrestitution LFOs. RCW

36.18.020(2)(h); RCW 10.82.090(1). These provisions apply prospectively to cases pending on

direct appeal. State v. Ramirez, 191 Wn.2d 732, 747, 426 P.3d 714 (2018).

       Grott argues that we should strike the DNA fee. Grott contends that he has been

previously convicted of a felony and had his DNA collected, and therefore the DNA collection

fee should also be stricken. The record on appeal refutes his claim that his DNA was previously

collected. At sentencing, the State provided a “statement of prior record and offender score,”

which the State, Grott, and Grott’s trial counsel signed, showing that Grott had no prior

convictions and an offender score of zero. CP at 1090-91.

       Regarding the criminal filing fee, and the interest provision, the State, concedes that we

should remand for the sentencing court to strike the criminal filing fee and interest accrual on

nonrestitution LFOs. We accept the State’s concession.




23
  Grott does not argue that the interest accrual provision be stricken, but because we remand this
case for correction of the judgment and sentence, and because the State concedes this issue, we
address it.


                                                40
No. 50415-4-II


        Because there is no evidence in the record that Grott was previously ordered to pay a

DNA fee, we deny his request to strike the DNA collection fee. However, based on changes in

the law that occurred after the trial court sentenced Grott, the trial court must now strike the

criminal filing fee and any interest accrual provisions on nonrestitution LFOs.

                                                SAG

        Grott raises two arguments in his SAG. First, he contends that the prosecutor committed

misconduct by calling witnesses that the prosecutor knew would lie. He contends that Petra

Smith had been threatened by the victim’s “people.” SAG at 1. There is no evidence in the

record related to Smith receiving threats or the prosecutor’s knowledge that Smith would perjure

herself. We do not consider matters outside the record on direct appeal. State v. McFarland,

127 Wn.2d 322, 338, 899 P.2d 1251 (1995). Because Grott’s argument relates to matters outside

the record, his claim is not properly before us, and is more appropriately raised in a personal

restraint petition.

        Grott also, for the first time on appeal, argues that he was prevented from arguing that the

victim was in possession of a firearm at the time Grott started shooting because the State

destroyed evidence. He argues that the State destroyed evidence by wiping the victim’s firearm

with bleach. But the record shows that there was argument and evidence that the victim was

found lying on top of a gun in his car. Grott does not explain how he was prevented from

arguing that the victim was in possession of a firearm. Accordingly, his claim fails.




                                                 41
No. 50415-4-II


                                         CONCLUSION

       In conclusion, we affirm Grott’s convictions, but remand to the trial court to strike the

$200 criminal filing fee, and the interest provision on nonrestitution LFOs.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                     ____________________________
                                                               Worswick, J.



_____________________________
 Melnick, J.



_____________________________
 Sutton, A.C.J.




                                                42